                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                              BATESVILLE DIVISION

ANGELIA CARVALHO                                                                    PLAINTIFF

v.                            Case No. 1:18-cv-00005-KGB-PSH

SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that the

decision of the Commissioner is affirmed. This action is dismissed with prejudice

       It is so adjudged this 8th day of February, 2019.

                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
